DETAILED ACTION
1.	 Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings filed on 10/29/2018 are accepted for examination

Response to amendment
4.	Applicant’s response to the last Office Action filed on 01/12/2022 has been entered and made of record.
5.	Claims 1, 3-6, 8-11, and 13- 15 have been amended 
6.	Claim 16 has been newly added.

Response to Argument
7.	The Applicant argument filed on 04/12/2022 are fully considered. For Examiner response see discussion below.
The Applicant amend the claim by adding “wherein the maximum neighbor distance is generated based on a LOD and a neighbor search range for the point.” And substantially argue  the applied prior art Mammou does not teach the added limitation” 
As to above argument, Examiner respectfully disagrees with the Applicant for the reason discuss below. 
Mammou teaches system that includes a set of set of indexes L(k),  and O(k)  represent the set of points belonging to LODs higher than k.  Mammou further teaches distances of Mi to the points associated with the indexes of O(k) that are in the range [j−SR2, j+SR2], wherein   SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. And  for each point i in  L(k)\L(k−1)=R(k), the system  find the h-nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k). Thus, based on the above explanation Mammou teaches LODs which depend on the  maximum number of neighbors h used for prediction O(k) of the LODS.  And the maximum number of neighbors h is determined based on  the search range [j−SR2, j+SR2] (see [0395])

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3 and 5-16  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mammou et al., (hereafter Mammou ), US Patent Application Publication No. : US 20190311499A1, published on October 10, 2019
As to calim1, Mammou teaches A method for transmitting point cloud data (Abstract , Fig.1A, Mammou specifically teaches a method, system  and encoding and decoding device  of compressing (encoding)   and decoding (decompressing) point clouds comprising a plurality of points, each having associated attribute information, and transmitting the compressed point cloud data to a decoder in order to  decompress ), the method comprising:
encoding point cloud data including geometry and attribute, the geometry representing positions of points of the point cloud data ([0046], the system include an encoder that compresses attribute information and/or spatial information (also referred to herein as geometry information)) and the attribute including at least one of color and reflectance of the points ([0049], attribute information for one or more points, such as color attributes, reflectivity attributes), wherein:
the attribute is encoded based on one or more LODs(Level Of Details) that are generated by reorganizing the points ([0171]-[0172], spatial information can be used to build a hierarchical Level of Detail (LOD) structure. The LOD structure can be used to compress attributes associated with a point cloud), one or more neighbor points of a point of a LOD of the  one or more LODs  are selected based on maximum nearest neighbor distance (Fig.4E, [0410]-[0411], let R(k)=L(k)\L(k-1) (where \ is the difference operator) be the set of points that need to be added to LOD(k-1) to get LOD(k). For each point i in R(k), the h-nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is evaluated, wherein L(k) be the set of indexes of the points belonging to k-th LOD and O(k) the set of points belonging to LODs higher than k. ); and
transmitting a bitstream including the encoded point cloud data ([0170], [0175], number of bits needed to encode attribute information for a point cloud may make up a significant portion of a bit stream for the point cloud. For example, the attribute information may make up a larger portion of the bit stream than is used to transmit compressed spatial information for the point cloud); 
wherein the maximum neighbor distance is generated based on a LOD and a neighbor search range for the point ([0395], as discussed in section 7 above Mammou teaches LODs which depend on the  maximum number of neighbors h used for prediction O(k) of the LODS.  And the maximum number of neighbors h is determined based on  the search range [j−SR2, j+SR2] (see [0395])

As to claim 2, Mammou teaches the encoding the point cloud data includes:
encoding the geometry; and encoding the attribute ( Fig.1A, [0046], as discussed in claim 1 above the device  includes an encoder that compresses attribute information and spatial information (also referred to herein as geometry information) of a point cloud file …).

As to claim 3, Mammou teaches the encoding the attribute includes: generating the one or more LODs ([0395], a bottom-up approach may build levels of detail ( LODs) and compute predicted attribute values simultaneously); and 
performing prediction transformation based on the selected one or more neighbor
points, wherein a distance between each of the one or more neighbor points and the point is
 less than or equal to the maximum neighbor distance ( [0420]-[0421], as discussed in claim 1 above For each point i in the R(k), the h -nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is computed. If the distance between the current point cloud  and the last processed point is lower than a threshold, use the neighbors of the last point as an initial guess and search around them).

As to claim 5, Mammou an attribute parameter set syntax in the bitstream includes the information related to the maximum neighbor distance ([0415]-[0416], the SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. The parameter SR2 is included in the bit stream).

As to claim11,  Mammou teaches A device for processing point cloud data (Abstract, Fig.1  teaches a decoder to decode (decompress)  point clouds  data compressed by an encoder. The compressed data comprising a plurality of points, each having associated attribute information and geometric information), the device comprising:
a receiver to receive a bitstream including the point cloud data, the point cloud data including geometry and attribute, the geometry representing positions of points of the point cloud data, the attribute including at least one of color and reflectance of the points (Fig.1A, ([0046], the device includes the decoder that decompress attribute information and/or spatial information (also referred to herein as geometry information) compressed by the encoder); and
a decoder to decode the point cloud data, wherein the attribute is decoded based on one or more LODs(Level Of Details)( Fig.1A, as discussed above the decoder decompress attribute information and/or spatial information (also referred to herein as geometry information) compressed by the encode) that are generated by reorganizing the points, one or more neighbor points of a point of  a LOD of the one or more LODs are selected based on  a maximum  neighbor distance (Fig.4E, [0410]-[0411], let R(k)=L(k)\L(k-1) (where \ is the difference operator) be the set of points that need to be added to LOD(k-1) to get LOD(k). For each point i in R(k), the h-nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is evaluated, wherein L(k) be the set of indexes of the points belonging to k-th LOD and O(k) the set of points belonging to LODs higher than k.);  and 
wherein the maximum neighbor distance is generated based on a LOD and a neighbor search range for the point ([0395], as discussed in section 7 above Mammou teaches LODs which depend on the  maximum number of neighbors h used for prediction O(k) of the LODS.  And the maximum number of neighbors h is determined based on the search range [j−SR2, j+SR2] (see [0395])
As to claim12, Mammou the decoder includes a geometry decoder to decode the geometry; and an attribute decoder to decode the attribute (Fig.1A, [0046], as discussed in claim 1 above  and as shown in Fig.1A , the device  includes  encoder that compresses attribute information and spatial information (also referred to herein as geometry information) of a point cloud file, and the decoder decompress attribute information and geometric information). 

As to claim13, Mammou the attribute decoder is further configured to: generate the one or more LODs (([0395], the encoding and decoding device includes  a bottom-up approach that build levels of detail ( LODs) and compute predicted attribute values simultaneously) and perform prediction transformation based on the selected one or more neighbor points, wherein a distance between each of the selected one or more neighbor points and the point is less than or equal to the maximum neighbor distance ([0420]-[0421], as discussed in claim 1 above For each point i in the R(k), the h -nearest neighbors (h is user-defined parameters that controls the maximum number of neighbors used for prediction) of i in O(k) is computed. If the distance between the current point cloud  and the last processed point is lower than a threshold, use the neighbors of the last point as an initial guess and search around them).

As to claim14, Mammou levels of the one or more LODs correspond to depths of octree of the decoded geometry, the octree includes octree nodes, the maximum neighbor distance is calculated based on neighbor point search range that represents a number of one or more octree nodes around the point ([0031], [0246], FIG. 12C illustrates example neighborhood configurations of cubes of an octree. The use of context selection based on most probable neighbor configurations may reduce a search for neighbor configurations, as compared to searching all possible neighbor configurations. For example, the encoder may keep track of 10 encoding contexts which correspond to the 10 neighborhood configurations 1268, 1270, 1272, 12712, 1276, 1278, 1280, 1282, 1284, and 1286 shown in FIG. 12C as opposed to all possible neighborhood configurations).

As to claim15, Mammou an attribute parameter set syntax in the bitstream includes the information related to the maximum neighbor distance ([0415]-[0416], the SR2 is a user-defined parameter that controls the accuracy of the nearest neighbor search. The parameter SR2 is included in the bit stream).

Claim 6 is rejected the same as claim 11 except claim 6 is directed to a method claim. Thus, argument analogous to that presented above for claim 11 is applicable to claim 6.

Claim 7 is rejected the same as claim 12 except claim 7 is directed to a method  claim. Thus, argument analogous to that presented above for claim 12 is applicable to claim 7.

Claim 8 is rejected the same as claim 13 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 8.

Claim 9 is rejected the same as claim 14 except claim 9 is directed to a method claim. Thus, argument analogous to that presented above for claim 14 is applicable to claim 9.

Claim 10 is rejected the same as claim 15 except claim 10 is directed to a method claim. Thus, argument analogous to that presented above for claim 15 is applicable to claim 10.
Claim 16 is rejected the same as claim 1 except claim 16 is directed to a device claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 16. The rejection of claim 1 address both the encoding method and encoding device.  

Allowable Subject Matter
10. 	Claim 4 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.. 

11.	Regarding claim 4 no prior art is found to anticipate or render the flowing limitation obvious:
[AltContent: connector]
    PNG
    media_image1.png
    140
    682
    media_image1.png
    Greyscale

 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time. If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699